pf
NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
REGINALD B. DEJOHNETTE, 4
Plaintiff-Appellant,
V.
CHARLES LEE, CARL MILLNER, RANDY SID,
SHERI KETNOR, SUE NORTON, FRANCES
MAXWELL, ANDERA GUYOT, AND ANDREA
MOBLEY, "
Defendants-Appellees. _
2011-1079
Appea1 from the United States District C0urt for the
N0rthe1'n District of Ca1if0rnia in case n0. 08-CV-4844,
Judge MaXine M. CheSney.
REGINALD B. DEJOHNETTE,
Plain.tiff-Appellan,t,
V.
SUSAN HUBBARD, MIKE EVANS, N. GRANNIS, A.
HEDGPETH, G. NEOTTI, B. RANK]N, G.R.
SALAZAR, J. A. AGAMAO, ELOY MEDINA, T.
VARIZ, M. LOPEZ, K. J. ALLEN, AND J. BURLESON,
Defendants-Appellees.

DEJOHNETTE V. LEE 2
2011-1097
Appeal from the United States District C0urt for the
N0rthern District of Ca1if0rnia in case n0. 08-CV-5604,
Judge Maxir1e M. Chesney.
ORDER
The appellant having not filed a brief in these mat-
ters,
IT ls ORDERED THAT:
The appeals are dismissed
FOR THE COl_lRT
HAY 1 3 2011
/S/ J an H0rbaly
Date J an H0rbaly
Clerk
cc: Reginald B. DeJ0hnette
Erin B. Sullivan, Esq.
S8
ISsued As A Mandate:  1 3 
B.S. C0UR1El!)ll5El?PEALS FOR
THE FEDERAL C!RR!IlT
MA¥ 113 2011
mo Hoasm
cam